In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00134-CR
                                                ______________________________
 
 
                              DELDRICK DEVON THOMAS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 420th
Judicial District Court
                                                       Nacogdoches
County, Texas
                                                      Trial Court No. F13,363-2005
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Deldrick
Devon Thomas appeals from the adjudication of his guilt, on his pleas of “true”
to six of the eight allegations contained in the State’s motion to adjudicate[1]
the offense of promotion of child pornography. 
See Tex. Penal Code Ann. § 43.26 (Vernon 2003).  Thomas was sentenced by the trial court to ten
years’ imprisonment in the Texas Department of Criminal Justice—Institutional
Division.[2]  Thomas was represented by different appointed
counsel at trial and on appeal.[3]
            Thomas’
attorney on appeal has filed a brief which discusses the record and reviews the
proceedings in detail.  Counsel has thus
provided a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced. 
This meets the requirements of Anders
v. California, 360 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]
1978).  
            Counsel
mailed a copy of the brief to Thomas November 4, 2010, informing Thomas of his
right to file a pro se response and of his right to review the record.  Counsel has also filed a  motion with this Court seeking to withdraw as
counsel in this appeal.  Thomas has neither
filed a pro se response, nor has he requested an extension of time in which to
file such a response.  
            We have
determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  
            In a
frivolous appeal situation, we are to determine whether the appeal is without
merit and is frivolous, and if so, the appeal must be dismissed or affirmed.  See
Anders, 386 U.S. 738.
            We affirm
the judgment of the trial court.[4]
 
 
                        
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          January
26, 2011
Date Decided:             January
27, 2011
 
Do Not Publish
 
 




[1]In
addition, the trial court found one of the two remaining allegations to be
true.  
 


[2]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann.
§ 73.001 (Vernon 2005).  
 


[3]Thomas
also appeals, in companion cause numbers 06-10-00135-CR and 06-10-00136-CR,
also decided this date, from the revocation of his community supervision for
theft in each case.  In each of those
cases, Thomas’community supervision was revoked, and he was sentenced to
twenty-four months in the State Jail Division of the Texas Department of
Criminal Justice.  All sentences are to
run concurrently.
 


[4]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Thomas in this case.  No substitute counsel will be appointed.  Should Thomas wish to seek further review of
this case by the Texas Court of Criminal Appeals, Thomas must either retain an
attorney to file a petition for discretionary review or Thomas must file a pro
se petition for discretionary review. 
Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court.  See Tex.
R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case.  See
Tex. R. App. P. 68.3.  Any
petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. 
See Tex. R. App. P.
68.4.